Citation Nr: 0833595	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in No. Little Rock, Arkansas.

The veteran testified at a Board hearing at the RO in 
November 2004.  A transcript of the proceeding is of record.  
A May 2006 Board decision, inter alia, denied entitlement to 
service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus.

The veteran entered a timely appeal to the U. S. Court of 
Appeals for Veterans Claims (Court).  By a Memorandum 
Decision, the Court vacated the Board's decision and remanded 
the case to the Board for readjudication, holding that the 
Board failed to provide adequate reasons or bases regarding 
whether the veteran's service-connected diabetes mellitus 
aggravated the veteran's hypertension. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is no medical opinion of record regarding whether the 
veteran's hypertension was aggravated by his service-
connected diabetes mellitus.  Such opinion should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The VA physician who conducted the 
June 2003 examination should provide an 
opinion regarding the relationship between 
the veteran's hypertension and his 
service-connected diabetes mellitus.  If 
that physician is unavailable, obtain an 
opinion from another appropriate 
physician.  The veteran's claims folder 
must be made available to the physician in 
conjunction with the review.  The 
physician should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any currently diagnosed 
hypertension is aggravated by the 
veteran's service-connected diabetes 
mellitus, and, if so, what level of 
hypertension is attributable to such 
aggravation.  If the physician determines 
that another examination of the veteran is 
needed to resolve this issue, such 
examination should be obtained.  The 
physician should provide a rationale for 
the opinion provided.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

